 

Exhibit 10.5

 

SUPERIOR DRILLING PRODUCTS, INC.
NonSTATUTORY Stock Option AGREEMENT

 

(Employee, Director, Consultant)

 

1.                  Grant of Stock Option. As of the Grant Date (identified in
the Award Notice attached hereto (the “Award Notice”), Superior Drilling
Products, Inc., a Utah corporation (the “Company”), hereby grants a Nonstatutory
Stock Option (the “Option”) to the Optionee (identified in the Award Notice), an
[Employee/Director/Consultant] of the Company, to purchase the number of shares
of the Company’s common stock, $0.001 par value per share (the “Stock”)
identified in the Award Notice (the “Stock”), subject to the terms and
conditions of this agreement (the “Agreement”) and the Superior Drilling
Products, Inc. 2015 Long Term Incentive Plan (the “Plan”) which is hereby
incorporated herein in its entirety by reference and is attached as Exhibit A.
The Option is not an “incentive stock option” as defined in Section 422 of the
Internal Revenue Code.

 

2.                  Definitions. All capitalized terms used herein shall have
the meanings set forth in the Plan unless otherwise specifically provided
herein. The Award Notice sets forth meanings for various capitalized terms used
in this Agreement.

 

3.                  Option Term. The Option shall commence on the Grant Date
(identified in the Award Notice) and terminate on the date immediately prior to
the tenth (10th) anniversary of the Grant Date. The period during which the
Option is in effect and may be exercised is referred to herein as the “Option
Period.”

 

4.                  Option Price. The Option Price per share of Stock is
identified in the Award Notice.

 

5.                  Vesting. This Option may be exercised for the total number
of shares Stock subject to this Option in accordance with the Vesting Schedule
as follows: 100% on the Grant Date. The Stock may be purchased at any time, in
whole or in part, during the Option Period; provided, however, the Option may
only be exercisable to acquire whole Stock.

 

6.                  Method of Exercise. The Option is exercisable by delivery of
a written notice to the Secretary of the Company, at the address for notices to
the Company provided below, signed by the Optionee, specifying the number of
shares of Stock to be acquired on, and the effective date of, such exercise. The
Optionee may withdraw notice of exercise of this Option, in writing, at any time
prior to the close of business on the business day preceding the proposed
exercise date.

 

7.                  Restrictions on Exercise. The Option may not be exercised if
the issuance of such Stock or the method of payment of the consideration for
such Stock would constitute a violation of any applicable federal or state
securities or other laws or regulations, including any laws or regulations or
Company policies respecting blackout periods, or any rules or regulations of any
stock exchange on which the Stock may be listed.

 

8.                  Termination of Employment/Engagement. Voluntary or
involuntary termination of the Optionee as an Employee/Consultant of the Company
and its Affiliates shall affect Optionee’s rights under the Option as follows:

 



  

   

  

(a)               Termination for Cause or Breach of Noncompetition or
Confidentiality Agreement. The vested and non-vested portions of the Option
shall expire on 12:01 a.m. (CST) on the date of termination of
employment/engagement or the date of the breach, as applicable and shall not be
exercisable to any extent if Optionee’s employment/engagement is terminated for
Cause or the Optionee breaches a noncompetition and/or confidentiality agreement
between Optionee and the Company or any of its Affiliates at any time.

 

(b)               Death or Disability. If Optionee’s employment/engagement is
terminated by death or Disability (as determined by the Committee at the time of
such termination as a member of the Company’s Board of Directors), then the
vesting of the Option shall be accelerated and the entire Option shall
automatically become 100% vested as of the date of such termination and the
Option shall expire 365 calendar days after the date of such termination of
employment to the extent not exercised by Optionee or, in the case of death, by
the person or persons to whom Optionee’s rights under the Option have passed by
will or by the laws of descent and distribution or, in the case of Disability,
by Optionee or Optionee’s legal representative. In no event may the Option be
exercised by anyone after the earlier of (i) the expiration of the Option Period
or (ii) 365 days after the date of Optionee’s death or termination of employment
due to Disability.

 

(c)                Other Involuntary Termination. If Optionee’s employment with
the Company and its Affiliates is terminated by the Company for any reason other
than for Cause, death or Disability, then (i) the non-vested portion of the
Option shall immediately expire on the date of termination of employment and
(ii) the vested portion of the Option shall expire to the extent not exercised
six (6) months after the date of such termination of employment/engagement. In
no event may the Option be exercised by anyone after the earlier of (i) the
expiration of the Option Period or (ii) six (6) months after the date of
termination.

 

(d)               Other Voluntary Termination. If Optionee’s employment with the
Company and its Affiliates is terminated by the Optionee for any reason other
than for death or Disability, then (i) the non-vested portion of the Option
shall immediately expire on the date of termination of employment and (ii) the
vested portion of the Option shall expire to the extent not exercised three (3)
months after the date of such termination of employment/engagement. In no event
may the Option be exercised by anyone after the earlier of (i) the expiration of
the Option Period or (ii) three (3) months after the date of termination.

 

(e)                Change in Control. Notwithstanding the vesting provisions in
this Agreement, in the event of a “Change in Control” of the Company, vesting of
the Option shall be accelerated and the entire Option shall automatically become
100% vested as of the day of the Change in Control date and the Option shall
otherwise be affected as provided in the Plan.

 

9.                  Independent Legal and Tax Advice. Optionee acknowledges that
the Company has advised Optionee to obtain independent legal and tax advice
regarding the grant and exercise of the Option and the disposition of any Stock
acquired thereby.

 



 2 

   

  

10.              No Rights in Stock. Subject to the terms of the Plan, Optionee
shall have no rights as a stockholder until the Optionee becomes the record
holder of such Stock, or upon a Change in Control, with respect to the Stock.

 

11.              Investment Representation. Optionee will enter into such
written representations, warranties and agreements as Company may reasonably
request in order to comply with any federal or state securities law. Moreover,
any stock certificate for any Stock issued to Optionee hereunder may contain a
legend restricting their transferability as determined by the Company in its
discretion. Optionee agrees that Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of Stock hereunder
to comply with any law, rule or regulation that applies to the Stock subject to
the Option.

 

12.              No Guarantee of Employment, Engagement or Services. The Option
shall not confer upon Optionee any right to continued employment, engagement or
Services with the Company or any Affiliate.

 

13.              Withholding of Taxes. The Option is subject to and the Company
shall have the right to take any action as may be necessary or appropriate to
satisfy any federal, state, or local (foreign and domestic) tax and withholding
obligations upon exercise of the Option.

 

14.              General.

 

(a)               Notices. All notices under this Agreement shall be mailed or
delivered by hand to the parties at their respective addresses set forth beneath
their signatures below or at such other address as may be designated in writing
by either of the parties to one another. Notices shall be effective upon
receipt.

 

(b)               Nontransferability of Option. The Option granted pursuant to
this Agreement is not transferable other than by will or by the laws of descent
and distribution or by a qualified domestic relations order (as defined in
Section 4l4(p) of the Internal Revenue Code). The Option will be exercisable
during Optionee’s lifetime only by Optionee or by Optionee’s legal
representative in the event of Optionee’s Disability. No right or benefit
hereunder shall in any manner be liable for or subject to any debts, contracts,
liabilities, obligations or torts of Optionee.

 

(c)                Amendment and Termination. No amendment, modification or
termination of the Option or this Agreement shall be made at any time without
the written consent of Optionee and Company.

 

(d)               No Guarantee of Tax Consequences, Legal Consult. The Company
and the Committee make no commitment or guarantee that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
the Option. The Optionee has been advised and been provided the opportunity to
obtain independent legal and tax advice regarding this Award including, without
limitation, with respect to the grant and exercise of the Option and the
disposition of any Stock acquired thereby.

 

(e)                Severability. In the event that any provision of this
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of the Agreement, and the Agreement shall be construed and enforced
as if the illegal, invalid, or unenforceable provision had not been included
herein.

 



 3 

   

  

(f)                Supersedes Prior Agreements. This Agreement shall supersede
and replace all prior agreements and understandings, oral or written, between
the Company and the Optionee regarding the grant of the Options covered hereby.

 

15.              Counterparts: This Agreement may be executed in multiple
original counterparts, each of which shall be deemed an original, but all of
which together shall constitute but one and the same instrument.

 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 



 4 

   

  

IN WITNESS WHEREOF, the Company, as of the Grant Date has caused this Agreement
to be executed on its behalf by its duly authorized officer and Optionee has
hereunto executed this Agreement as of the same date.

 

 



  SUPERIOR DRILLING PRODUCTS, INC.         By:     Name:     Title:          
Address for Notices:                           Attention: [Name]                
OPTIONEE:                 Signature               Printed Name     Address:    
         

 



 5 

